Mr. President, I would
like to congratulate you as you take on the honour and
responsibility of leading the Assembly at its fifty-fourth
session. Allow me to express our deep appreciation to His
Excellency Minister Didier Opertti, who led us last year
with admirable efficiency, insight and, on occasion, good
humour. I take this opportunity also to commend the
Secretary-General for his dedication and inspiring
leadership in the service of our Organization.
I would also like to welcome Presidents Teburoro
Tito, Rene Harris and King Taufa’ahau Tupou IV, their
delegations and the people of Kiribati, Nauru and Tonga,
all fellow members of the Asia-Pacific family, to the
United Nations. Their membership in our Organization
should further bolster the global consensus on peace and
progress in the world.
Almost a decade ago the cold war ended and we are
today at the doorstep of a new century. Over those years,
we achieved much as individual nations and as Members
of this Organization. Yet, our collective search for peace
and progress for all continues. After many years of
eloquent debates, after hearing many persuasive proposals
and formulations, how well indeed have we mastered the
language of peace. But the wars and strife that afflict our
world, even as we speak, show that we have neither fully
learned nor lived the ways of peace. As at its founding,
our Organization is faced with the dire spectre of
countless multitudes living in utter dread and misery.
The much-touted new global order, where nations
live in harmony and peace, where growth and sustainable
development are rights and not privileges and where
justice rules and human rights are upheld remains a
promise. We encounter newer threats to the peace, and
old threats are re-emerging. Poverty stalks many lands.
Far too many people have their human rights ignored or
violated. Our very Earth protests decades of unbridled
abuse.
One of the clear victors at the end of the cold war
was the free market. For most of our lives, the assault
upon the very idea and practice of the free market came
from an ideology. Today, even that ideology embraces the
methods, if not the spirit, of the free market. It now
seems that the growing reach of the free market, or
9


globalization, is held back only by our inability to adapt to
it fast enough.
For so many years, East Asia was admired for its
success with globalization. The so-called East Asian miracle
was little more than our region’s economic response to it.
Our fast growth doubled our incomes and moved tens of
millions of our people out of poverty. Up until July 1997,
we thought all was well.
Now we know better; we have learned our lessons.
Our difficulties could have been less severe or avoided with
better public and corporate governance, with better
management of financial systems, with greater transparency
and accountability; in other words, with greater openness,
which is the heart and spirit of the free market or any truly
free system.
Happily, the crisis did not destroy the conditions
underpinning East Asia’s growth formula of
outward-oriented industrialization. A propensity for high
savings, abundant highly educated human resources, higher
productivity and economic reform policies remain.
Today, East Asia is on the road to recovery. Consumer
confidence is rising. Exports are booming. Inflation has
been tamed. Investors are coming back. Japan, the Republic
of Korea, Singapore, Thailand and Malaysia are all growing
again. The Philippine economy will grow by more than 3
percent this year and over 5 percent next year. Yet, there is
no retreat on our core reform agenda. Economic
restructurings continue. Greater economic integration goes
on. The Association of South-East Asian Nations (ASEAN)
countries, for instance, took extraordinary steps to
underscore their commitment to free trade and investment.
During its Hanoi summit last year, ASEAN resolved to
accelerate, not retard, the establishment of the ASEAN free
trade area to the year 2002. We are accelerating the
implementation of the ASEAN Investment Area and
ASEAN Industrial Cooperation schemes. We have also
moved towards greater financial cooperation by establishing
at the Asian Development Bank a regional economic
monitoring and surveillance mechanism. It should
encourage transparency, institute better coordination of
economic policies and help ward off future financial crises.
However, internal reforms cannot be enough. The
crisis also exposed the weaknesses lurking in the
international system. Realizing early on that the
phenomenon of globalization should be addressed
multilaterally, the United Nations has sought the
cooperation of other multilateral organizations to strengthen
normative, legal and institutional frameworks in the hope
that the global economy can be managed more effectively
and, perhaps more importantly, more equitably. For the
yawning gap between poor and rich nations continues to
widen, and the pace and level of development of countries
are, alas, more uneven.
In a fast-globalizing and interdependent world,
augmenting the ability of developing countries to
participate fully in the global economy is the win-win
solution for all. Insecure market access, high levels of
protection and support of agriculture in industrialized
countries and the continued high tariffs on industrial
products from developing countries obviate greater
progress for all.
The international trading system must adopt a new
paradigm in which sustainable development should be the
central theme. The World Trade Organization Ministerial
Conference to be held in Seattle late this year should be
not only an opportunity to launch a new round of
multilateral trade negotiations. It should also be an
occasion to imbue the process with a sense of direction
that responds to the development needs of developing
countries.
The global financial architecture must be
strengthened. There is urgent need, as the Committee for
Development Policy pointed out in its 1998 report to the
Economic and Social Council, for the coherent
development and effective monitoring of international
standards and codes of conduct for private financial
management and capital flows. There is also need to curb
destructive competition and inconsistency in national
regulatory frameworks.
More and more, countries and regions need to reach
out to one another in the spirit of cooperation and
partnership for development. The ten-year-old
Asia-Pacific Economic Cooperation Council, or APEC, is
founded on this conviction. So is the much younger
Asia-Europe Meeting, or ASEM. And it heartens us that
the East Asia-Latin America Forum, having recently taken
its first steps, may soon join in the more sustained and
structured effort to link up for global progress. The
Philippines anticipates a similar region-to-region initiative
with Africa and will contribute its utmost to any such
initiative.
From a historical perspective, we are still at the very
early stage of globalization. With globalization having the
potential to grow exponentially, as do the revolutions in
10


technology and information that fuel it, this early stage is
perhaps the most critical one. Only earnest international
cooperation can ensure that this process does not lead to the
marginalization of any nation.
But, as our recent experience in East Asia shows,
economic progress alone cannot and does not engender the
optimal well-being of nations or peoples. Progress in
ensuring political stability and security should accompany
growth. Any asymmetry in the pace, breadth and depth of
change in these facets of the political economy is a seed of
future instability. Moreover, just as our economic prospects
are determined by our participation in the global economy,
our future peace and security will depend not only on our
internal resilience, but also on the active cooperation of
others.
In East Asia the most urgent undertaking for ensuring
peace is the reconfiguration of the strategic security
structure in the region. The holes left gaping by the end of
the cold war must be filled; the new parameters of the
regional security equation must be defined. The situation in
the Taiwan Strait is a concern to us all. So are the issues of
missile development in the Korean peninsula and nuclear
development and uneasy peace in South Asia.
The South China Sea remains a potential flashpoint.
We are hopeful that, in addition to measures advancing
regional economic and financial cooperation, a regional
code of conduct in the South China Sea can be adopted at
the summit of leaders of ASEAN, China, Japan and the
Republic of Korea that we are hosting in Manila in
November.
East Asia has clearly not yet settled all its great issues
of war and peace. But we are trying hard and succeeding in
some important ways. At the sixth ASEAN Regional
Forum — the only forum on security that includes all the
major Powers with a stake in our region — we agreed to
draft rules of procedure by which preventive diplomacy
could bolster and complement regional confidence-building
measures. Last December we agreed to move closer to the
full activation of the ASEAN High Council and the dispute
settlement mechanisms mandated by the Treaty of Amity
and Cooperation in Southeast Asia.
The 5 May 1999 Agreement on East Timor and the
free, fair and orderly conduct of the 30 August
consultations there are truly significant developments for
lasting peace in our region. For the Philippines, it is of the
utmost importance that the chaos there be quickly resolved
and the horrendous human suffering be stanched. We
therefore welcome Indonesia’s decision to invite the
assistance of the United Nations and of a multinational
force, and its creation of a national commission of inquiry
to investigate and bring to justice persons responsible for
the atrocities and human rights violations in East Timor.
We also commend the Secretary-General and the
neighbouring and other countries for responding quickly
to restore order and facilitate humanitarian relief in East
Timor. As a fraternal neighbour of the peoples of
Indonesia and East Timor, we will contribute all we can
to ameliorate the humanitarian situation and put back on
track a peaceful transition.
Elsewhere, the Sharm el-Sheikh Agreement is a
positive development for the Middle East peace process.
We are also heartened by the agreements reached recently
in Sierra Leone and the Congo, and between Eritrea and
Ethiopia. We hope that the resolution of the immediate
crisis in Kosovo will soon create the conditions conducive
to the establishment of lasting peace there.
It is true that we have avoided major inter-State
conflicts of late, and that States are more willing to
resolve disputes peacefully. But the continuing tensions in
various regions of the world could still draw nations into
conflict and divert attention and resources away from
development. For the Philippines, regional cooperation
provides a key to managing potential and actual conflict
situations. We have seen this in the efforts of the ASEAN
troika, the United Nations and the international
community to restore political stability in Cambodia, and
in the dispatch of a multinational force to East Timor
with authorization from the Security Council and upon the
invitation of the Indonesian Government.
We agree with the Secretary-General that it is
necessary and desirable to provide support for regional
and subregional arrangements and initiatives on matters of
international peace and security. The United Nations,
lacking the capacity, resources and expertise to address all
issues unique to each region of the world, should
complement rather than supplant regional peace efforts.
This, however, will require significant investment
from all of us. In the first instance, we need to invest a
lot of goodwill and build trust in one another so that
clearer criteria and a more predictable basis can guide
Security Council authorization for all types of peace
missions. We realize that no two situations are the same,
but inaction due to stalemates in the Council, in the face
of serious threats to peace and human life, threatens the



credibility, legitimacy and future effectiveness of our
Organization.
Secondly, the Organization and its Member States
need to invest in practical steps that can be taken in the
areas of training assistance, joint peacekeeping exercises,
greater participation in standby arrangements, partnerships
between countries whose contingents require equipment
support and those able to provide it, and closer cooperation
between the United Nations and regional organizations.
And thirdly, perhaps more important, we need to
invest our work and way of thinking with greater flexibility
and innovation. The nature of conflict has changed. Crises
and humanitarian situations now involve many more actors,
from Governments and international organizations to non-
State players. And their effects, just like their causes, are
more complex and far-reaching.
Let us face it, much of what was considered before as
the internal affairs of a State is not so any more — or ever.
Humanity is indivisible. Peace is indivisible.
State sovereignty is important; it will always be. So is
individual sovereignty. That the redefinition of one should
coincide with the renewed consciousness of the other is, to
my delegation, not an accident. These developments need
not even be seen as parallel, as in they do not meet; for in
truth, they converge.
But we agree with the Secretary-General that the more
important question is how the United Nations — the only
truly universal, if imperfect, arm of the international
community — is to respond to the political, human rights
and humanitarian crises affecting so much of the world. We
have to be more innovative in our approaches to problems
relating to massive and systematic human rights violations.
We agree that empowering the United Nations enough to
match its Charter mandates in today’s and tomorrow’s
world requires that we, the Member States, update our
concept of national interest.
Last year, before this Assembly, I articulated
Philippine policy, thus:
“Like all other States, the Philippines pursues
foreign policy to promote national security and
development. But we view national security beyond
the traditional concerns of sovereignty and territorial
integrity. For in a global regime characterized by
evolving multipolarity of political and military power
and by growing economic and financial
interdependence, with all their attendant
opportunities and risks, my nation’s peace and
prosperity increasingly depend on stability and
growth abroad. As President Estrada has said: Our
way of life, our fundamental values and our
institutions can flourish and find true expression
only if we enjoy political stability, economic
solidarity, socio-cultural cohesion, moral consensus
and ecological balance, at home and with our
partners in the world. Our national security and
development” [or in short, our national interest]
“demand that we actively advance the internationally
shared goals of freedom, openness, peace, prosperity
and justice.” (A/53/PV.17, p.6)
After the events of the last year, we are more
convinced that the collective interest, our common
interest, is my country’s national interest.
The need to reform the United Nations is our
common interest. Reforms should not only seek to make
the United Nations more efficient; they should make it
truly responsive to the new demands of international
peace, security and development.
The Security Council, with its wide mandate and
leadership role, should be at the centre of change and
reform itself. It should be truly representative, democratic,
transparent and accountable. The use of the veto should
be rationalized.
The day may come when we shall have achieved
consensus on the reforms that we wish for our
Organization. The day may also come — and soon I
hope — that the financial morass our Organization is in
will have passed.
But while these are critical to the very survival of
the United Nations, the continued existence of our
Organization would be far more meaningful if we could
invest it with a new openness and greater trust. The
Philippines believes that to achieve this, we must start at
home, in our own regions. We must, in appropriate
circumstances, be more open to hearing the views of
others and offering our own, even on issues deemed too
controversial. A new openness would reflect the boldness
with which we should renew the promise of a new era.
The United Nations proved its great worth in this
century. Its continued success in the next will depend
entirely on us, on the goals we hope to achieve with it, on
12


what we are willing to invest in it. After all, we are the
United Nations.




